 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT O. SOLIS,                                 Case No.: 1:18-cv-00015-LJO-JLT (PC)

12                       Plaintiff,                    ORDER GRANTING DEFENDANT’S
                                                       MOTION FOR LEAVE TO FILE FIRST
13           v.                                        AMENDED ANSWER

14    ROSA GONZALES,                                   (Docs. 22, 27)

15                       Defendant.

16

17          Defendant Rosa Gonzales filed an answer to Plaintiff’s complaint on July 1, 2019. (Doc.
18   22.) On September 30, 2019, Defendant filed a motion seeking leave to file a first amended
19   answer pursuant to Fed. R. Civ. P. 15. (Doc. 27.) The defendant claims that “[n]ew evidence
20   obtained during discovery provides a basis” for the affirmative defense of failure to exhaust
21   administrative remedies. Defendants wish to file an amended answer that includes this defense.
22   The deadline for Plaintiff to file an opposition or a statement of non-opposition to Defendant’s
23   motion has not yet passed; however, the Court finds that neither is necessary here and deems the
24   motion submitted.
25          According to Rule 15, the “court should freely give leave [to amend a pleading] when
26   justice so requires.” Fed. R. Civ. P. 15(a)(2). The Ninth Circuit has repeatedly stressed that the
27   standard for granting leave is generous. See, e.g., U.S. ex rel. Lee v. Corinthian Colls., 655 F.3d
28
 1   984, 995 (9th Cir. 2011). Courts generally consider five factors when assessing the propriety of

 2   leave to amend: (1) bad faith; (2) undue delay; (3) prejudice to the opposing party; (4) futility of
     amendment; and (5) whether the moving party has filed a previous amendment. Johnson v.
 3
     Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004) (citation omitted).
 4
            Defendant wishes to file her first amended answer, and there is no evidence of bad faith,
 5
     undue delay, prejudice to Plaintiff, or futility of amendment. Defendant bases her proposed
 6
     amendment on information obtained during a deposition taken on September 3, 2019. (Doc. 27, p.
 7
     2.) Thus, the amendment does not appear to be futile nor taken in bad faith. Further, per the
 8
     Court’s Discovery and Scheduling Order, (Doc. 26), the deadline for filing an exhaustion-based
 9
     motion for summary judgment is October 19, 2019, and the deadline for amending pleadings is
10
     November 16, 2019. Thus, the amendment will not delay this action nor prejudice Plaintiff.
11
            Based on the foregoing, the Court ORDERS:
12
            1. Defendant’s motion for leave to file an amended answer (Doc. 27) is GRANTED;
13
            2. The Clerk’s Office is DIRECTED to file the answer attached as Exhibit A to
14
                 Defendant’s motion and label it on the docket as “First Amended Answer.”
15

16   IT IS SO ORDERED.
17
        Dated:     October 18, 2019                             /s/ Jennifer L. Thurston
18                                                      UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26
27

28
                                                        2
